UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-20991 CAMBRIDGE HEART, INC. (Exact name of registrant as specified in its charter) DELAWARE 13-3679946 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) TEWKSBURY, MASSACHUSETTS (Address of principal executive offices) (Zip Code) 978-654-7600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Number of shares outstanding of each of the issuer’s classes of common stock as of August 14, 2012 Class NumberofSharesOutstanding Common Stock, par value $.001 per share CAMBRIDGE HEART, INC. INDEX Page PART I.—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 CONDENSED BALANCE SHEETS AT DECEMBER 31, 2, 2012 (UNAUDITED) 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2(UNAUDITED) 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED JUNE 30, 2(UNAUDITED) 5 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM4 CONTROLS AND PROCEDURES 35 PART II.—OTHER INFORMATION ITEM6. EXHIBITS 36 SIGNATURE 37 2 PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS CAMBRIDGE HEART, INC. CONDENSED BALANCE SHEETS (Unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Restricted cash, current portion Accounts receivable, net of allowance for doubtful accounts of $85,102 at December 31, 2011 and June 30, 2012, respectively Inventory, net of inventory provision of $1,057,746 and $1,022,051 at December 31, 2011 and June 30, 2012, respectively Prepaid expenses and other current assets Total current assets Fixed assets, net Restricted cash, net current portion Other assets Total Assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Convertible promissory notes payable, net discount Accrued expenses Current portion of capital lease obligation Total current liabilities Embedded derivative liability on a convertible note - Derivative warrant liability - Capital lease obligation, net of current portion Total liabilities Commitments and contingencies (Note 11) Convertible Preferred Stock, $.001 par value; 2,000,000 shares authorized at December 31, 2011 and June 30, 2012, respectively; 6,670 shares issued and outstanding at December 31, 2011 and June 30, 2012, respectively. Liquidation preference and redemption value of $14,170,000 as of December 31, 2011 and June 30, 2012, respectively Stockholders' deficit: Common Stock, $.001 par value; 250,000,000 and 500,000 shares authorized at December 31, 2011 and June 30, 2012, respectively; 100,112,960 shares issued and outstanding at December 31, 2011 and June 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed financial statements. 3 CAMBRIDGE HEART, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Six months ended June 30, Revenue $ Cost of goods sold Gross profit Costs and expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Interest income Interest expense ) Change in valuation of warrant - - Change in valuation of embedded derivative - - Net loss $ ) $ ) $ ) $ ) Net loss per common share-basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding-basic and diluted The accompanying notes are an integral part of these condensed financial statements. 4 CAMBRIDGE HEART, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization Non-cash interest expense incurred from debt issuance - Change in fair value of embedded derivative liability - ) Change in fair value of derivative warrant liability - ) Inventory provision ) Stock based compensation expense Provision for allowance for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable Inventory ) Prepaid expenses and other current assets ) Restricted cash Accounts payable and accrued expenses ) ) Net cash used for operating activities ) ) Purchases of fixed assets ) ) Net cash used in investing activities ) ) Proceeds from convertible promissory notes - Principal payments on capital lease obligations ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information The Company paid $4,963 and $1,952 in interest for the six month periods ended June 30, 2011 and 2012. In June 2011, an investor converted 82 shares of Series D Preferred Stock resulting in the issuance of 1,000,000 shares of common stock of the Company. The accompanying notes are an integral part of these condensed financial statements. 5 CAMBRIDGE HEART, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION Basis of Presentation and Liquidity The accompanying condensed financial statements of Cambridge Heart, Inc. (the “Company”) have been prepared in accordance with accounting standards set by the Financial Accounting Standards Board (the “FASB”). The FASB sets generally accepted accounting principles (“GAAP”) that we follow to ensure our financial condition, results of operations, and cash flows are consistently reported. The Company’s interim financial statements as of June 30, 2011 and 2012 are unaudited and, in the opinion of management, reflect all adjustments (consisting solely of normal and recurring items) necessary to state fairly the Company’s financial position as of June 30, 2012, results of operations for the three and six months ended June 30, 2011 and 2012 and cash flows for the six months ended June 30, 2011 and 2012. The preparation of financial statements requires the Company’s management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. The Company evaluates its estimates on an on-going basis, including those related to incentive compensation, revenue recognition, allowance for doubtful accounts, inventory valuation, warranty obligations, the fair value of preferred stock and warrants, stock-based compensation and contingencies and litigation. The Company bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances. The results of this evaluation then form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions, and such differences may be material to the financial statements. Management believes its existing resources, including cash at June 30, 2012 of $421,349 and the proceeds of $267,500 from the issuance of additional secured convertible promissory notes and common stock warrants in July 2012, described in further detail in Note 5, and currently projected financial results, are sufficient to fund operations into October 2012. These resources coupled with the restructuring of the Company’s operations to reduce its cash burn allows the Company to continue to support its existing customer base and distribution partnerships while it executes on certain key activities and explores strategic alternatives. If we encounter material deviations from our plans including, but not limited to, any lower than expected level of sales to our OEM Partner, or lower than expected sales of our products, our ability to fund our operations will be negatively impacted. On an as-converted basis as of June 30, 2012, the Company has 124,659,416 shares of common stock issued and outstanding, including 100,112,960 shares of common stock issued, 4,180,602 shares issuable upon conversion of the Series C-1 Convertible Preferred Stock and 20,365,854 shares issuable upon conversion of the Series D Convertible Preferred Stock. Additionally, the Company has reserved 15,660,000 shares of common stock for issuance upon exercise of outstanding warrants issued in connection with the sale of our common stock in December 2010, 31,727,265 shares of common stock for issuance upon conversion of secured convertible promissory notes issued in January, February and May 2012, and 31,727,265 shares of common stock for issuance upon exercise of outstanding warrants issued in connection with the sale of secured convertible promissory notes in January, February and May 2012. In July 2012, pursuant to the exercise of certain additional investment rights issued in connection with the sale of secured convertible promissory notes in January, February and May 2012, the Company issued additional secured convertible promissory notes in the aggregate principal amount of $267,500 together with common stock warrants to purchase an aggregate of 2,431,818 shares of common stock of the Company (see Note 5). The Company has reserved 4,863,636 shares of common stock for issuance upon conversion of the notes and exercise of outstanding warrants issued in July 2012.The Company also has stock options outstanding to purchase up to an aggregate of 10,862,080 shares of common stock. If the Company is unable to generate adequate cash flows or obtain sufficient additional funding when needed, the Company may have to cut back its operations further, sell some or all of its assets, license potentially valuable technologies to third parties, and/or cease some or all of its operations. 6 These financial statements assume that the Company will continue as a going concern. If the Company is unable to continue as a going concern, it may be unable to realize its assets and discharge its liabilities in the normal course of business. The interim financial statements of the Company presented herein are intended to be read in conjunction with the financial statements of the Company for the year ended December31, 2011. The interim results of operations are not necessarily indicative of results that may occur for the full fiscal year or for future interim periods. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Significant accounting policies followed by the Company are as follows: Cash and Cash Equivalents The Company maintains its cash and cash equivalents in bank deposit accounts, which may, at times, exceed federally insured limits. The Company considers all highly liquid investments with maturities of three months or less at the date of purchase to be cash equivalents. The carrying amount of the Company’s cash equivalents approximates fair value due to the short maturities of these investments. This may include short-term commercial paper, short-term securities of state government agencies with maturities less than three months from date of purchase, money market funds and demand deposits with financial institutions. At December31, 2011 and June 30, 2012, respectively, $311,433 and $418,165 of the Company’s cash and cash equivalents were in a transaction account. As of June 30, 2012, this transaction account was covered by Federal Deposit Insurance Coverage (“FDIC”) in the amount of $250,000. At December31, 2011 and June 30, 2012, respectively, the Company classified investments in money market funds totaling $1,177 and $3,184, respectively, as cash equivalents since these investments are readily convertible into known amounts of cash and do not have significant valuation risk. These investments are currently in a fund that invests exclusively in short-term U.S. Government obligations, including securities issued or guaranteed by the U.S. Government, its agencies and U.S. Treasury securities. The Company has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. In November 2007, the Company entered into a definitive agreement with Farley White Management Company, LLC to lease 17,639 usable square feet of office space. The initial lease term was for 62 months with an option to extend the lease for one extension period of five years. During the term of the lease, the Company is required to maintain a standby letter of credit in favor of the landlord as security for the Company’s obligations under the lease. The amount of the letter of credit is $500,000 for the first and second lease years and is reduced by $100,000 at the end of the second, third and fourth lease years. The Company first occupied the space in February 2008 and the first, second, and third reductions of the letter of credit in the amounts of $100,000 took place during the first three months of 2010, 2011, and 2012, respectively. The Company has recorded this letter of credit as restricted cash on its balance sheets. 7 Revenue Recognition and Accounts Receivable Revenue from the sale of product to all of the Company’s customers is recognized upon shipment of goods provided that risk of loss has passed to the customer, all of the Company’s obligations have been fulfilled, persuasive evidence of an arrangement exists, the fee is fixed or determinable, and collectability is probable. Revenue from the sale of product to all of our third-party distributors is subject to the same recognition criteria. Distributors and customers do not have the right to return our products. These distributors provide all direct repair and support services to their customers. Additionally, revenue from the sale of the Microvolt T Wave Alternans (“MTWA”) Module to Cardiac Science is subject to the same revenue recognition criteria. The Company provides standard warranty coverage on the MTWA Module. The HearTwave II System and the CH 2000 Cardiac Stress Test System can be sold with a treadmill or as stand-alone systems, and pursuant to the Company’s Development, Supply and Distribution Agreement with Cardiac Science, the MTWA Module is sold with a start-up kit including Micro-V Alternans Sensors. Therefore, as necessary, the Company allocates the total consideration to the separate items proportionately based on the relative selling price and, accordingly, defers revenue recognition on unshipped elements until shipment. The Company also sells maintenance agreements with the HearTwave II System. Revenue from maintenance contracts is recognized separately based on amounts charged when sold on a stand-alone basis and is recorded over the term of the underlying agreement. Billings of $235,577 at June 30, 2012 ($275,295 at December31, 2011) in advance of services being performed are recorded as deferred revenue and included in current liabilities in the accompanying balance sheet. Accounts receivable are stated at the amount management expects to collect from outstanding balances. An allowance for doubtful accounts is provided for those accounts receivable considered to be uncollectible based upon historical experience and management’s evaluation of outstanding accounts receivable at the end of the year. Bad debts are written off when identified. For the three months ended June 30, 2011 and 2012, the Company’s actual experience of customer receivables written off directly was $4,821 and $14,089, respectively. For the six months ended June 30, 2011 and 2012, the Company’s actual experience of customer receivables written off directly was $25,517 and $14,089, respectively. At December31, 2011 and June 30, 2012, the allowance for doubtful accounts was $85,102. Shipping and Handling Costs The Company classifies freight and handling billed to customers as sales revenue and related costs as cost of sales. Stock-Based Compensation Stock-based compensation cost is measured at the grant date, based on the estimated fair value of the award, and is recognized as an expense in the statement of operations over the requisite service period. Net Loss Per Share Basic loss per share amounts are based on the weighted average number of shares of common stock outstanding during the period. Due to experiencing a net loss in the six month periods ended June 30, 2011 and 2012 the impact of options to purchase 10,202,545 and 10,862,080, respectively,shares of common stock, 5,000 shares of Series C-1 Convertible Preferred Stock (4,180,602 shares of common stock on an as converted basis), 1,770 and 1,670 shares of Series D Convertible Preferred Stock (21,585,366 and 20,365,854 shares of common stock on an as converted basis, respectively), warrants issued in connection with the December 2010 Private Placement to purchase 15,660,000 shares of common stock, and warrants issued in connection with the January 17, 2012, February 28, 2012 and May 23, 2012 secured convertible promissory notes to purchase 0 and 31,727,265 shares of common stock and 0 and 31,727,265 shares of common stock issuable upon conversion of secured convertible promissory notes issued on January 17, 2012, February 28, 2012 and May 23, 2012, respectively, have been excluded from the calculation of diluted weighted average share amounts as their inclusion would have been anti-dilutive for the six month periods ended June 30, 2011 and 2012, respectively. 8 Inventory Valuation Inventories are stated at the lower of cost or market. Cost is computed using standard cost, which includes allocations of labor and overhead. Standard cost approximates actual cost on a first-in, first-out method. Management assesses the value of inventory for estimated obsolescence or unmarketable inventory on a quarterly basis. If necessary, inventory value may be written down to the estimated fair market value based upon assumptions about future demand and market conditions. In 2009, the Company recorded a provision of $967,148 for excess inventory built up in connection with our contractual obligation as part of the co-marketing agreement with St. Jude Medical. In March 2007, we entered into a co-marketing agreement with St. Jude Medical granting St. Jude Medical the exclusive right to market and sell our HearTwave II System and other MTWA products to cardiologists and electrophysiologists in North America. The agreement with St. Jude Medical ended on November5, 2008. Pursuant to the terms of the co-marketing agreement, we were contractually obligated to build up our inventory for HearTwave II Systems. Consequently, the level of our inventory exceeds our current sales projections of the HearTwave II System for the next 12 months. The provision is based on the uncertainty about realizing the value of excess inventory. As of December31, 2011 and June 30, 2012, the Company’s inventory reserve totaled $1,057,746 and $1,022,051. The Company does not believe that the inventory is exposed to obsolescence risk. If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required from time to time that could adversely affect operating results for the fiscal period in which such write-downs are affected. Product Warranty Management warrants all non-disposable products as compliant with their specifications and warrants that the products are free from defects in material and workmanship for a period of 13 months from the date of delivery. Management maintains a reserve for the estimated cost of future repairs of our products during this warranty period. The amount of the reserve is based on our actual return and historical repair cost experience. If the rate and cost of future warranty activities differs significantly from our historical experience, additional costs would have to be reserved that could materially affect our operating results. Fixed Assets Fixed assets are stated at cost, less accumulated depreciation. Depreciation is calculated using the straight-line method based on estimated useful lives. Repair and maintenance costs are expensed as incurred. Upon retirement or sale, the costs of the assets disposed of and the related accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the determination of net income. Licensing Fees and Patent Costs The Company has entered into a licensing agreement giving the Company the exclusive rights to certain patents and technologies and the right to market and distribute any products developed based upon such patents and technologies, subject to certain covenants. Payments made under the licensing agreement and costs associated with patent applications have generally been expensed as incurred because recovery of these costs is uncertain. However, certain costs associated with patent applications for products and processes which have received regulatory approval and are available for commercial sale, have been capitalized and are being amortized over their estimated economic life of five years. Recent Accounting Pronouncements In May 2011, the FASB issued new rules which require changing the wording and disclosing of information in connection with fair value measurements. The amendments are effective for fiscal years beginning after December 15, 2011. This guidance was adopted by the Company on January 1, 2012 and has not had a material impact to the Company’s financial position or results of operations. In June 2011, the FASB issued new rules which require all nonowner changes in stockholders’ equity to be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments are effective for fiscal years beginning after December15, 2011. This guidance was adopted by the Company on January1, 2012 and has not had a material impact to the Company’s financial position or results of operations. 9 3. MAJOR CUSTOMERS, EXPORT SALES AND CONCENTRATION OF CREDIT RISK There were no major customers that accounted for over 10% of the Company’s total revenue and accounts receivable balances for the three or six month periods ended June30, 2011 and June 30, 2012. International sales accounted for 17% and 20% of total revenue for the three and six month periods ended June30, 2011 and 16% and 20% of total revenue for the three and six month periods ended June30, 2012, respectively. 4. INVENTORIES Inventories consist of the following: December 31, June 30, Raw materials $ $ Work in process Finished goods Inventory reserve ) ) Total inventory, net $ $ 5. CONVERTIBLE PROMISSORY NOTES November 14, 2011 Convertible Promissory Notes On November14, 2011, the Company entered into a Convertible Note Purchase Agreement with two current shareholders of the Company, pursuant to which the Company issued senior unsecured convertible promissory notes (the “2011 Notes”) in the aggregate principal amount of $600,000. As part of the financing, the Company issued a note to Mr.Roderick de Greef, the Company’s Chairman of the Board, in the principal amount of $250,000 and a note to an existing shareholder in the principal amount of $350,000. The 2011 Notes converted into secured convertible promissory notes in an aggregate principal amount of $600,000 together with a corresponding amount of warrants and additional investment rights in connection with the Company’s 2012 private placement financing described below. The 2011 Notes were accounted for in accordance with Accounting Standards Codification (“ASC”) 480—Distinguishing Liabilities from Equity and were recorded on the December 31, 2011 accompanying balance sheet at fair value. January 17, 2012, February 28, 2012 and May 23, 2012 Secured Convertible Promissory Notes In closings on January17, 2012, February28, 2012, and May 23, 2012, the Company issued and sold secured convertible promissory notes (the “2012 Notes”) in the aggregate principal amount of $3,490,000, together with common stock warrants and additional investment rights described below, to new and current institutional and private accredited investors pursuant to the terms offour subscription agreements dated January17, 2012, February 28, 2012 and May 23, 2012 between the Company and the investors party thereto (collectively, the “ 2012 Private Placement”). 10 The 2012 Private Placement provided $3.5 million of gross proceeds, including the conversion of $600,000 of the 2011 Notes. The securities were offered and sold pursuant to an exemption from registration under Section4(2) of the Securities Act of 1933, as amended. The 2012 Notes are convertible into common stock of the Company at a conversion price of $0.11 per share. The conversion price of the 2012 Notes is subject to adjustment in certain circumstances. If the Company issues shares of common stock, or securities convertible into or exercisable for shares of common stock, at a price lower than the conversion price, then the conversion price of the 2012 Notes will, with limited exceptions, be adjusted to such lower price. The 2012 Notes will mature on July17, 2013 and bear interest at the rate of 8%per annum due and payable quarterly in arrears commencing March31, 2012 and upon maturity. Interest on the 2012 Notes is payable in cash or, at the election of the Company, in shares of common stock, provided that (i)no Event of Default (as defined in the 2012 Notes) has occurred, (ii)the common stock is resellable without transfer or volume limitations, (iii)payment in common stock would not cause the investor to exceed the investor’s Individual Ownership Threshold (as defined below), and (iv)85% of the volume weighted average price per share of the Company’s common stock for the 20 trading days ending on the due date of the interest payment being made (the “PIK Share Value”) is at least $0.20. Common stock employed to pay interest will be valued at the PIK Share Value. In the event that the 2012 Notes are converted voluntarily by the holder at any time prior to July17, 2013, the interest payable on the 2012 Note will be increased by an amount equal to $200 per $1,000 of converted principle amount of such 2012 Note, less any interest payments made with respect to the converted 2012 Note (the “Additional Interest”). The Additional Interest is payable in cash, or at the Company’s election in common stock of the Company, at a conversion price equal to the PIK Share Value provided that certain conditions are met. In order for the Company to be able to pay the Additional Interest in common stock, the PIK Share Value must be at least $0.20 and the payment of Additional Interest in common stock must not cause the Investor to exceed the investor’s Individual Ownership Threshold as defined in the 2012 Notes. Additionally, if the PIK Share Value is at least $0.20, the Note holder can elect to receive the Additional Interest in shares of common stock. The Company has the limited ability to force the 2012 Note holders to convert the 2012 Notes in the event that the following conditions are met for each of the 20 consecutive trading days preceding conversion: (i)the closing bid price for the common stock is equal to or greater than 227% of the conversion price of the 2012 Notes, (ii)a registration statement registering for resale of all of the common stock issuable upon conversion of the 2012 Notes and exercise of the Warrants is effective and included therein as registered all of the common stock issuable upon conversion of the 2012 Notes and exercise of the Warrants (as defined below), and (iii)an Event of Default (as defined in the Note) or an event which with the passage of time would become an Event of Default has not occurred. If the foregoing conditions are met, the Company can force conversion of the 2012 Notes in an aggregate principal amount not to exceed 25% of the aggregate dollar trading volume of shares of the Company’s common stock during the seven trading days immediately preceding the date on which the Company seeks to convert the 2012 Notes. The 2012 Notes may be accelerated under certain circumstances, including upon a Fundamental Transaction (as defined below) or upon an Event of Default (as defined in the Note). In the event that (a)the Company effects any merger or consolidation with or into another entity, (b)the Company sells all or substantially all of its assets, (c)a tender offer or exchange offer is completed pursuant to which holders of the Company’s common stock are permitted to tender or exchange their shares for other securities, cash or property, (d)the Company completes a stock purchase or other business combination whereby one or more persons acquire more than 50% of the outstanding shares of common stock of the Company, (e)any “person” or “group” (as defined for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) acquires, directly or indirectly, 50% of the aggregate common stock of the Company or (f)the Company effects any reclassification of the common stock or any compulsory share exchange pursuant to which the common stock is effectively converted into or exchanged for other securities, cash or property (other than a reverse merger) (each, a “Fundamental Transaction”), then until twenty business days after the Company notifies the Note holder of the occurrence of the Fundamental Transaction, the 2012 Note holder may elect to accelerate the maturity date of the 2012 Note as of the date of the Fundamental Transaction. Upon an Event of Default, then, at the option of the 2012 Note holder, all principal and interest under the 2012 Note then remaining unpaid will be immediately due and payable upon demand by the 2012 Note holder. The 2012 Note holders may require the Company to redeem the 2012 Notes under certain other circumstances. In the event that the Company is prohibited from issuing the conversion shares, upon the occurrence of any Event of Default, upon the occurrence of a Change in Control (as defined in the Subscription Agreement), or upon the liquidation, dissolution or winding up of the Company, at the investor’s election, the Company must pay to each investor a sum of money determined by multiplying the outstanding principal amount of the 2012 Note designated by each such investor by, at such investor’s election, the greater of (i)120%, or (ii)a fraction the numerator of which is the highest closing price of the common stock for the thirty (30)days preceding the date demand is made by the investor and the denominator of which is the lowest applicable conversion price during such thirty (30)day period, plus accrued but unpaid interest and any other amounts due to the investor (the “Mandatory Redemption Payment”). Upon the payment of the Mandatory Redemption Payment, the corresponding 2012 Note principal, interest and other amounts will be deemed paid and no longer outstanding. 11 The 2012 Notes are secured by all of the assets of the Company in connection with which the Company has entered into a Security Agreement granting a first priority security interest in all of the assets of the Company and appointing a collateral agent to act on behalf of the investors with respect to the collateral. Under the terms of the 2012 Private Placement, the Company issued to the Investors warrants (the “Warrants”) to purchase an aggregate of 31,727,265 shares of common stock (which is equal to 100% of the shares of common stock underlying the 2012 Notes as of the closing of the 2012 Private Placement) at an exercise price of $0.15 per share (which is equal to 125% of the closing price of the common stock on January13, 2012). The exercise price of the Warrants is subject to adjustment in certain circumstances. If the Company issues shares of common stock, or securities convertible into or exercisable for shares of common stock, at a price lower than the exercise price, then the exercise price of the Warrants will, with limited exceptions, be adjusted to such lower price. The Warrants will terminate on January17, 2016. Under the terms of the 2012 Private Placement, the Company also issued to the investors additional investment rights (the “AIRs”) granting each investor the right to purchase an additional principal amount of 2012 Notes equal to 25% of the original principal amount of 2012 Notes purchased by such investor at the closing of the 2012 Private Placement and a corresponding amount of Warrants, at any time prior to July15, 2012. On July 13,2012, the Company and the investors amended the subscription agreements to extend the termination date to July 31, 2012. The 2012 Notes may not be converted, and the Warrants may not be exercised, to the extent such conversion or exercise would cause the holder, together with the holder’s affiliates, to beneficially own a number of shares of common stock which would exceed 4.99% of the Company’s then outstanding shares of common stock following such conversion or exercise, except that any investor may increase or waive the 4.99% conversion limitation, in whole or in part, by designating a higher amount on such investor’s signature page to the Subscription Agreement and also following the closing date upon and effective after 61 days prior written notice to the Company (the “Individual Ownership Limit”). Pursuant to the Subscription Agreements, the Company filed a registration statement registering the shares of common stock underlying the 2012 Notes and Warrants on April13, 2012. The registration statementwas declared effective June27, 2012. If the registration statement after being filed and declared effective, ceases to be effective without being succeeded within 22 business daysbyand effective replacement or amended registration statement, or for a periodof time that exceeds 45 days in the aggregate per year, the Company will be required to pay an amount equal to 0.5% of the principal amount of the outstanding 2012 Notes and purchase price of the Shares and Warrant Shares issued upon conversion of the 2012 Notes and exercise of the Warrants for each 30 day periodthat the registration statement isnot effective, in excess of 22 consecutive business days or 45 aggregate days per year as applicable (or such lesser pro-rata amount for any period of less than 30 days), up to a maximum of 5% of the 2012 Note principal plus the aggregate actual Warrant exercise prices. Pursuant to the Subscription Agreements, the Company agreed to certain positive and negative covenants as set forth in the Subscription Agreements, the 2012 Notes and the Warrants (collectively, the “Transaction Documents”). The holders of at least sixty-five percent (65%)of each affected component of the securities issued in the 2012 Private Placement may consent to take or forebear from any action permitted under or in connection with the Transaction Documents, modify any Transaction Documents or waive any default or requirement applicable to the Company or the investors under the Transaction Documents provided the effect of such action does not waive any accrued interest or damages and further provided that the relative rights of the Investors to each other remains unchanged. For a year following January17, 2012, with limited exceptions, the investors have a right of first refusal with respect to any proposed sale by the Company of its common stock or other securities or equity linked debt obligations. If all 2012 Note holders do not exercise their pro rata share, then the participating 2012 Note holders can take up the balance of the financing round pro rata. 12 6. FINANCIAL INSTRUMENTS—DERIVATIVES AND HEDGING January 17, 2012, February 28, 2012 and May 23, 2012 Secured Convertible Promissory Notes At the date of issuances of the 2012 Notes, based upon evaluation under applicable ASC No. 815-15 Derivatives and Hedging guidance, the Company determined that the 2012 Notes included a conversionfeature constituting an embedded derivative. The aggregate fair value of the related derivative liabilities at inception was determined to be $156,240, and is recorded as “Embedded Derivative Liability on Convertible Note” in the accompanying balance sheet. More specifically, the Company is subject to the embedded derivative guidance within ASC 815-15 due to the fact that the related contracts are not indexed to its own stock, as specified by ASC No. 815-40, “Derivatives and Hedging-Contracts in Entity’s Own Equity”, and meet each of the three criteria specified in ASC 815-15-25-1 . The derivatives are accounted for and classified as an “Embedded Derivative Liability on Convertible Note” within the liabilities section of the balance sheet. The change in the fair value of the derivatives is reported in the statements of operations and in the “Cash flows from operating activities” section of the statements of cash flows. January 17, 2012, February 28, 2012 and May 23, 2012 Warrants At the date of issuances of the 2012 Notes, based upon evaluation under applicable ASC No. 815 Derivatives and Hedging guidance, the Company determined that the financial instrument constituted derivatives. The aggregate fair value of the derivative liabilities at inception was determined to be $3,934,545, and are recorded as “Derivative Warrant Liability” in the accompanying balance sheet. More specifically, the Company is subject to a derivative warrant liability instrument due to the fact that the related contracts are not indexed to its own stock, as specified by ASC No. 815-40, “Derivatives and Hedging-Contracts in entity’s Own Equity”. The derivatives are accounted for and classified as a “Derivative warrant liability” within the liabilities section of the balance sheet. The change in the fair value of the derivatives is reported in the statements of operations and in the “Cash flows from operating activities” section of the statements of cash flows. At the January 17, 2012, February 28, 2012 and May 23, 2012 issuance dates, since the Embedded Derivative Liabilities in Convertible Note and the fair value balances of the Derivative Warrant Liabilities exceeded the actual proceeds of $3,490,000 from the secured convertible promissory note host instrument, in the aggregate, the excess difference of $639,785 in total was reflected as “Interest expense” within the accompanying statement of operations for the six months ended June 30, 2012.At the January 17, 2012, February 28, 2012 and May 23, 2012 issuance dates, the Company recorded an aggregate debt discount of $3,451,000, which is amortized over the term of the related debt instrument using the effective interest method.At June 30, 2012 the balance of the debt discount is $3,274,142. 7. FINANCIAL INSTRUMENTS—FAIR VALUE January17, 2012, February 28, 2012 and May 23, 2012 Secured Convertible Promissory Notes At the date of issuance of the 2012 Notes, based upon evaluation under applicable ASC No. 815-15 Derivatives and Hedging guidance, the Company determined that the 2012 Notes included a conversion feature constituting an embedded derivative. The fair value of the embedded derivative liability at issuance was determined using the Monte Carlo simulation. The derivative liabilities are considered Level 3 liabilities on the fair value hierarchy as the determination of fair value includes various assumptions about the future activities and the Company’s stock prices and historical volatility inputs. See Note 8 for disclosure regarding the fair value measurements topic of the FASB Codification. Level 3 is defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. 13 The fair value of the embedded derivative liabilities was estimated at issuances of January17, 2012, February 28, 2012, May 23, 2012, and June 30, 2012 using the Monte Carlo simulation with the following assumptions: January 17, February 28, May 23, June 30, Common Share Price $ Volatility % Drift/Risk Free Rate % Forecast Horizon (Years) Number of Steps Step Size The table below provides a reconciliation of the beginning and ending balances for the liabilities measured using significant unobservable inputs (Level 3). January 17, February 28, May 23, Total Fair Value of Embedded Derivative Issuance Issuance Issuance Liability at Issuance $ Increase/(Decrease) in Fair Value for period ending June 30, 2012 ) Balance at June 30,2012 $ January17, 2012, February 28, 2012 and May 23, 2012 Warrants Pursuant to the Subscription Agreements dated January 17, 2012, February 28, 2012 and May 23, 2012, the Company issued to the Investors warrants (the “Warrants”) to purchase an aggregate of 31,727,265 shares of common stock. The fair value of the warrant liability at each issuance was determined using the Monte Carlo simulation. The derivative liabilities are considered Level 3 liabilities on the fair value hierarchy as the determination of fair value includes various assumptions about the future activities and the Company’s stock prices and historical volatility inputs. Level 3 is defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. 14 The fair value of the warrant liability was estimated at issuance of January17, 2012, February 28, 2012,May 23, 2012, and June 30, 2012 using the Monte Carlo simulation with the following assumptions: January 17, February 28, May 23, June 30, Common Share Price $ Volatility % Drift/Risk Free Rate % Forecast Horizon (Years) Number of Steps Step Size The table below provides a reconciliation of the beginning and ending balances for the liabilities measured using significant unobservable inputs (Level 3). January 17, February 28, May 23, Total Issuance Issuance Issuance Fair Value of Warrants $ Increase/(Decrease) in Fair Value for period ending June 30, 2012 ) ) - ) Balance at June 30,2012 $ 8. FAIR VALUE MEASUREMENT The Fair Value Measurements topic of the FASB Codification establishes a framework for measuring fair value in accordance with GAAP, clarifies the definition of fair value within that framework and expands disclosures about fair value measurements. This guidance requires disclosure regarding the manner in which fair value is determined for assets and liabilities and establishes a three-tiered value hierarchy into which these assets and liabilities must be grouped, based upon significant levels of inputs as follows: ● Level 1—Quoted prices in active markets for identical assets or liabilities. ● Level 2—Observable inputs, other than Level 1 prices, such as quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. ● Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. 15 The fair value of the embedded derivative liability and warrant liability at issuance was determined using a continuous-variable stochastic process in the form of a Monte-Carlo Simulation that includes unobservable inputs, which in this case are volatility, drift and forecast horizon, supported by little or no market activity, such as various probabilities of occurrences of certain future events. The Monte-Carlo simulation expresses potential future scenarios, that when simulated thousands of times, can be viewed statistically to ascertain fair value, based upon a widely accepted drift calculation, the volatility of the asset, incremental time steps, and a random component known as the Weiner process, which introduces the dynamic behavior in the asset price. Based on our existing business plans, we also contemplated future equity raises of our Company’s stock and the impact on the valuation of the embedded derivative liability if our stock price is below the exercise price at the estimated date of the projected future capital raise. We used the closing price of our stock as of the valuation date for measurement date fair value. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. Financial liabilities measured at fair value on a recurring basis at June 30, 2012 are summarized below: Fair Value Measurements Using Level1 Level2 Level3 Liabilities at Fair Value Liabilities Convertible Promissory Notes Payable, net discount $
